Per Curiam.
The plaintiffs were employed as attorneys at law, by the defendants, to litigate certain *137claims or to make a settlement of them. They, the plaintiffs, by negotiation, were able to make a settlement. This, however, was not satisfactory to the defendants. Thereupon the plaintiffs gave to defendants a blank consent to substitute attorneys, and wrote a letter consenting that the defendants should proceed to make a settlement, and adding “ in the event that you settle the controversies, upon substantially the same terms as you reject, we shall be entitled to the compensation provided for in the agreement.”
The plaintiffs, therefore, are not entitled to recover unless the settlement afterwards made contained substantially the same terms as did the settlement which the plaintiffs could have made.
The referee finds that the terms were not substantially the same. This is supported by the terms of the respective settlements.
Judgment affirmed, with costs.